         Case 2:20-cv-04514-MAK Document 46 Filed 02/23/21 Page 1 of 17




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARISSA BIBBS                                   : CIVIL ACTION
                                                :
                     v.                         : NO. 20-4514
                                                :
TRANS UNION LLC                                 :

                                      MEMORANDUM

KEARNEY, J.                                                                    February 23, 2021

       Marissa Bibbs claims credit reporting agency Trans Union violates federal law by

reporting both a zero-balance owed to student loan creditor Navient and a debt owed to Navient

over 120 days past due when Navient transferred the debt and closed her account. She does not

identify a loss or the denial of credit because of Trans Union’s reporting. She instead argues it is

impossible to both owe nothing to Navient when it transferred and closed her account and have a

pay status of 120 days past due. Her argument makes some sense on first pass when looking at

one entry on her credit report. But we must read the entire report mindful Congress does not

require Trans Union provide an encyclopedic explanation of her obligation to the creditor; a

credit report instead offers a snapshot which must be accurate or not mislead a creditor based on

the entirety of investigated and reported data. All parties concede Navient transferred her

overdue debt on the date reported, closed her obligation, and reported her as paying 120 days

past due. This is patently accurate. It is not misleading. We grant Trans Union’s Motion for

judgment on the pleadings and deny Ms. Bibbs’s cross-Motion because Trans Union accurately

represents her obligation as of the date Navient closed and transferred her debt. There is no

dispute she owed nothing more to Navient upon transfer and her obligations had been 120 days

past due at time of transfer. We grant her leave to timely amend if she can plead facts consistent

with Rule 11 showing the credit report is patently inaccurate or misleading.
         Case 2:20-cv-04514-MAK Document 46 Filed 02/23/21 Page 2 of 17




I.      Alleged undisputed facts

        Marissa Bibbs agreed to repay six student loans to loan provider Navient in 2013. 1 She

fell more than 120 days behind on her payments by August 2017. 2 Ms. Bibbs does not allege she

paid off her accounts before Navient closed them in April 2018 and transferred them to another

lender. 3 After transfer, Ms. Bibbs had a $0 balance owed to Navient. 4 Ms. Bibbs received a

credit report from Trans Union LLC at some unpleaded time for an unpleaded reason. 5

According to Ms. Bibbs, the credit report listed the “Status” of these six accounts as “120 Days

Past Due,” but also noted a “$0” balance. 6

        Ms. Bibbs’s attorney disputed her credit report. Her attorney, who has now filed more

than sixty complaints in this District alone and several more across the country alleging nearly

identical facts, sent a letter to Trans Union on July 13, 2018, disputing the report and threatening

to file a lawsuit if “this incorrect information is not removed or corrected.” 7 He elaborated, “it is

impossible for [the loans’] current status to be listed as late” if the balance on the loans is zero. 8

        Trans Union timely responded with the results of its investigation into her dispute. 9

Trans Union’s investigation report (different from the credit report) includes a “Note on Credit

Report Updates,” which explains, “[f]or inactive accounts of accounts that have been closed and

paid, Pay Status represents the last known status of the account.” 10 Directly below the “Note on

Credit Report Updates,” Trans Union’s investigation report provides a table of definitions “to

help [the requesting consumer] understand Your Investigation Results.” 11 In this table, Trans

Union defines “Pay Status” as “[t]he current status of the account; how you are currently

paying.” 12 Under the definitions table in the investigation report, Trans Union provides a

“Ratings Key.” 13 The Ratings Key explains, “[a]ny rating that is shaded or any value in the

account detail appearing with brackets (> <) may indicate that it is considered adverse.” 14




                                                   2
         Case 2:20-cv-04514-MAK Document 46 Filed 02/23/21 Page 3 of 17




       Trans Union then provided the substance of the investigation results copying how the

disputed account “appears on your credit report following our investigation.” 15 One of the six

identical excerpts provided to us by counsel demonstrates:




       The report on the remaining five loans are identical in all relevant respects. Each excerpt

shows Ms. Bibbs’s accounts: (1) have a zero-dollar balance; (2) were last updated on April 5,

2018; (3) were closed on April 5, 2018; (4) had a maximum delinquency of 120 days in July

2017 and in April 2018; and (5) were closed because Navient transferred them to another office.

The Ratings Key for each account provides data on Ms. Bibbs’s payment status up until March

2018 but does not provide data beyond then.

       Ms. Bibbs sued Trans Union for violating the Fair Credit Reporting Act by inaccurately

reporting her Pay Status as “>Account 120 Days Past Due<” and failing to adequately

investigate and correct the information following her dispute. 16 She alleges this purported

inaccuracy “misleads the credit scoring used by the lending industry and thus lowers credit

scores and further damages Plaintiff’s credit worthiness and credit information.” 17 She does not

allege she personally has been denied credit or offered credit at an unduly high rate as a result of




                                                 3
         Case 2:20-cv-04514-MAK Document 46 Filed 02/23/21 Page 4 of 17




this allegedly inaccurate reporting. She instead alleges she suffered unspecified “actual damages,

mental anguish, humiliation, and embarrassment” as a result of Trans Union’s reporting. 18

II.     Analysis

        Ms. Bibbs sued Trans Union under the Fair Credit Reporting Act for inaccurately

reporting her Pay Status with creditor Navient as 120 days past due even though Navient closed

and transferred her account resulting in zero-dollar balance owed to Navient upon transfer. Ms.

Bibbs claims Trans Union violated the Act by: (1) “negligently and willfully fail[ing] to

maintain and/or follow reasonable procedures to assure maximum possible accuracy of the

information it reported to one or more third parties”; and (2) “failing to conduct a good faith

investigation and failing to permanently delete or modify inaccurate information after receiving

[her] dispute.” 19

        Trans Union and Ms. Bibbs now cross-move for judgment on the pleadings. Trans Union

argues Ms. Bibbs cannot prevail on either claim as a matter of law because Trans Union

“accurately reported [Ms. Bibbs’s] six Navient student loan accounts . . . as ‘closed due to

transfer.’” 20 Trans Union argues its credit report does not characterize Ms. Bibbs’s pay status as

“‘currently’ 120 days past due,” rather, its reporting “clearly indicates [Ms. Bibbs] was, in the

past, 120 days past due in the historical pay status section.” 21 Trans Union further argues

consumers, like Ms. Bibbs, may recover under the Fair Credit Reporting Act prevail only if they

can plead a negligent or willful violation of the Act. 22 To prevail on a negligence theory, Trans

Union argues Ms. Bibbs must plead she suffered “actual damages.” 23 If she cannot plead “actual

damages,” she must plead Trans Union willfully violated the act to recover. Trans Union argues

Ms. Bibbs has pleaded neither “actual damages” nor a “willful violation.” 24




                                                4
          Case 2:20-cv-04514-MAK Document 46 Filed 02/23/21 Page 5 of 17




        Ms. Bibbs argues we must let the jury decide whether this reporting is accurate. Or if we

find we can determine accuracy as a matter of law, Ms. Bibbs argues we should grant judgment

on the pleadings to her. In response to Trans Union’s argument Ms. Bibbs fails to plead “actual

damages” or a willful violation, Ms. Bibbs argues Federal Rule of Civil Procedure 8 sets a low

standard, and asks we grant her leave to amend if we find her pleading of damages or other

broadly pleaded facts are insufficient under Rule 8.

        To determine whether to grant judgment on Ms. Bibbs’s claims, we must first assess

whether the information reported is inaccurate or misleading. We find the information to be

neither inaccurate nor misleading, and grant Trans Union’s motion.

        A.       We consider only the excerpts of the credit report from the investigation
                 results in determining whether the report is inaccurate or misleading.

        A credit report runs afoul of the Fair Credit Reporting Act if the information reported is

factually incorrect or “misleading in such a way and to such an extent that [it] can be expected to

have an adverse effect.” 25 In determining whether reported information is misleading, we view

the information through the lens of a person in a position to make an adverse decision based on a

credit report, i.e., a creditor. 26

        While both parties ask us to opine on the accuracy of the credit report, neither party

provided an actual credit report for our review. The parties instead agreed to provide only the

investigation results and agreed these results provide all the information we need to determine

whether Trans Union’s reporting of the Navient debt is inaccurate or misleading. 27 We accept the

parties’ representation we can determine the accuracy of the report using the investigation results,

but we will not consider provisions of the investigation results a creditor would not see or

consider in making a credit decision. For example, we cannot consider the definition of “Pay

Status” in the investigation results, and we will not consider the instructions in the “Note on



                                                 5
            Case 2:20-cv-04514-MAK Document 46 Filed 02/23/21 Page 6 of 17




Credit Report Updates” on how to read the “Pay Status” field after an account has been closed.

This information is not provided to a creditor.

           The parties offer competing views on how we should read the excerpted investigation

results to determine the accuracy of the credit report. Ms. Bibbs first points to the excerpt of her

updated credit report appearing in her investigation results. The excerpt shows her “Pay Status”

as “>Account 120 days Past Due<” on her six closed Navient Accounts. Ms. Bibbs argues this

line independently signals to a creditor she is “currently” delinquent on an account. Ms. Bibbs

also points to the table in the investigation results defining “Pay Status” as “[t]he current status

of your account; how you are currently paying” in support of this position. 28 But at oral

argument, Ms. Bibbs conceded a creditor would never actually see this definition of Pay Status

because it would not appear on an actual credit report. Rather, the definition appears only in the

investigation results, which Trans Union furnishes privately to a consumer following a dispute.

Thus, we do not consider the definition of “Pay Status” in analyzing the question before us:

whether a creditor would find the information materially false or misleading.

           Trans Union argues we cannot look at “Pay Status” in isolation, as Ms. Bibbs urges, and

instead must view it in conjunction with the other tradelines relating solely to the Navient debt.

Trans Union directs us to: (1) the “Balance” field, which lists “$0”; (2) the “Date Closed” field,

which lists April 5, 2018; (3) the “Date Updated” field, which lists April 5, 2018; (3) the

“Remarks”, which notes “ACCT CLOSED DUE TO TRANSFER; TRANSFERRED TO

ANOTHER OFFICE”; and (4) the “Ratings” section, which does not list ratings beyond March

2018. 29

           Trans Union further argues, to the extent we consider the definition of “Pay Status” in the

investigation results never shown to the creditor (which we will not consider), we should also




                                                    6
         Case 2:20-cv-04514-MAK Document 46 Filed 02/23/21 Page 7 of 17




look to the “Note on Credit Report Updates,” which appears directly above the definitions table

and provides, “[f]or inactive accounts or accounts that have been closed and paid, Pay Status

represents the last known status of the account.” But we will not consider the definition of “Pay

Status,” as a creditor would never see this information, and we will not consider the “Note on

Credit Report Updates” for the same reason. To determine whether the report is inaccurate or

misleading, we will consider only the excerpts of the credit report appearing in the investigations

and we will disregard any information a creditor would not see.

       B.      The reported information is neither inaccurate nor misleading.

       Having reviewed the excerpts of the credit report, we find the reported information is

accurate and would not mislead a reasonable creditor. Our Court of Appeals instructs, “[a] [credit]

report is inaccurate when it is ‘patently incorrect’ or when it is ‘misleading in such a way and to

such an extent that it can be expected to [have an] adverse[]’ effect.” 30 “[A] consumer report that

contains technically accurate information may be deemed ‘inaccurate’ if the statement is

presented in such a way that it creates a misleading impression.” 31

       While “the issue whether ‘technically correct’ information was misleading in such a way

that it could have been expected to have an adverse effect is generally a question for the jury,” 32

several courts facing nearly identical facts have found credit reports reporting a historical past

due pay status to be accurate and not misleading as a matter of law.

       For example, in Schweitzer v. Equifax Solutions, LLC, our Court of Appeals held a credit

reporting agency accurately represented information in its reports when a mortgage account read

“Over 120 Days Past Due,” but additional information showed the consumer paid off the account

in full. 33 The credit reporting agency in Schweitzer included additional information in its report

showing a consumer paid off his mortgage. 34 The consumer argued the reporting agency violated




                                                 7
          Case 2:20-cv-04514-MAK Document 46 Filed 02/23/21 Page 8 of 17




the Act by stating his mortgage account “had been ‘Over 120 Days Past Due” in two different

credit reports. 35 Our Court of Appeals affirmed summary judgment on this entry because the

reporting agency “properly reflected” the consumer had paid off the balance of his account.36

Our Court of Appeals determined the report did not include inaccurate information. 37

        In Settles v. Trans Union, LLC, a consumer argued Trans Union inaccurately listed his

student loan as “120 days past due,” even though the student loan account had closed leaving a

balance of zero owed on the closed account. 38 Judge Campbell, Jr. analyzed the issue under our

Court of Appeals’ standard for accuracy and concluded “the reported information . . . is neither

inaccurate nor materially misleading.” 39 Judge Campbell, Jr. found “it implausible that a creditor

would be misled into believing [the consumer] is currently 120 days past due on his payment

obligation each month when the reporting of the account state[d] that the account was closed . . .

and ha[d] a zero-dollar balance.” 40

        In Gross v. Private National Mortgage Acceptance Co., LLC, Judge Cogan similarly

granted Trans Union’s motion to dismiss the consumer’s claims of inaccuracy in the credit

report. 41 Like the consumer in Settles, the consumer in Gross “zeroe[d] in on the ‘Pay Status’ of

‘30 Days Past Due Date’” language of Trans Union’s credit report. 42 The consumer argued Trans

Union inaccurately listed the “Pay Status” as past due because a private mortgage company

already transferred his loan account to a different lender. 43 Judge Cogan aptly observed reading

“rest of the [credit report’s] entries,” rather than “read[ing] the ‘Pay Status’ entry in isolation,”

shows “the account was previously 30 days past due.” 44 Judge Cogan held “[i]t is simply not

plausible to think that a creditor would conclude” Trans Union’s reported inaccurate information

in its credit report. 45




                                                 8
         Case 2:20-cv-04514-MAK Document 46 Filed 02/23/21 Page 9 of 17




        In Hernandez v. Trans Union, LLC, Judge Vinson also granted Trans Union’s motion for

judgment on the pleadings dismissing a consumer’s claims of inaccuracy under the Act. 46 The

consumer in Hernandez sued Trans Union for reporting the “pay status” of a residential

mortgage loan as “120 days past due.” 47 The consumer “signed a short sale agreement and sold

the property securing the [l]oan,” paying off the mortgage account under the terms of the short

sale agreement. 48 Like the consumer reports in Settles and Gross, Trans Union reported a zero

balance on the credit report in Hernandez and represented the creditor previously closed the

loan. 49 Judge Vinson stated, “no reasonable creditor looking at the report would be misled into

believ[ing] that the plaintiff was ‘still late’ on the Account.” 50 Judge Vinson did not focus “on a

single field of data” in making this decision, rather, “the [credit] report [was] reviewed and

considered in its entirety.” 51

        We are mindful courts have also come out the other way. For example, in Mund v.

Transunion, the consumer’s credit report listed her pay status as “>Account 120 Days Past

Due<”, but also reported a zero-dollar balance. 52 Trans Union argued the pay status, when read

in conjunction with the surrounding tradelines, confirms the 120 day delinquency occurred in the

past. 53 Trans Union pointed to the zero-dollar balance, the remark the account had been closed,

the date updated field, and the date closed field. 54 Judge Cogan held the consumer adequately

alleged the information was materially misleading. 55 In his later opinion in Gross, Judge Cogan

distinguished Mund on the grounds the credit report in Mund “indicated that the plaintiff still had

a monthly payment of $4,123. 56

        In Friedman v. CitiMortgage, Inc., the consumer defeated a motion to dismiss where

CitiMortgage reported his pay status 120 days past due, reported a zero-dollar balance, and

reported a $360 per month payment. 57 Judge Brichetti held the consumer plausibly alleged the




                                                 9
         Case 2:20-cv-04514-MAK Document 46 Filed 02/23/21 Page 10 of 17




reported information could cause “lenders [to] believe plaintiff is currently delinquent,

negatively affecting potential lenders’ perception of plaintiff’s creditworthiness.” 58

        Judge Salas recently cited Friedman and Mund to deny Trans Union’s motion for

judgment on the pleadings in Huggins v. FedLoan Servicing, finding “[t]he Court cannot say

here, at the pleading stage and without the disputed tradeline in the record, that a tradeline

indicating that a consumer is 120 days late, after the customer had transferred the debt is not

misleading as a matter of law.” 59 She distinguished Schweitzer and Settles on the grounds those

judges had the disputed credit information available to them when they decided those cases. 60

Judge Salas, by contrast, had to rely solely on the consumer’s allegations.

        In Soler v. Trans Union, Judge Fischer denied Trans Union’s motion to dismiss on

similar facts. 61 In Soler, the consumer alleged her “[a]ccounts were fully satisfied with a $0

balance” as of December 2015, but a Trans Union report from September 15, 2018 reported her

“pay status” as 120 Days Past Due Date. 62 Judge Fischer noted, “there is no definitive statement

or guideline on the Credit Report indicating what “pay status” means”; instead “Trans Union

include[d] an annotated version of the Credit Report in its Motion to explain what each entry

reflects and urge[d] the Court to consider the account information in its entirety.” 63 Judge

Fischer held, “[w]ithout Trans Union’s annotation, explanation, and supplemental documentation,

a jury could find that the Credit Report on its face is misleading in such a way that it adversely

affects Soler’s credit.” 64

        In Gatanas v. Honda, a consumer paid off an auto loan. Honda and Trans Union

continued to report the pay status of the account as “39-59 days late,” but noted a zero-dollar

balance. 65 The consumer alleged if Honda and Trans Union had conducted a reasonable

investigation, they “would have determined that an account with $0 balance could not be late and




                                                 10
        Case 2:20-cv-04514-MAK Document 46 Filed 02/23/21 Page 11 of 17




past due.” 66 Trans Union and Honda moved to dismiss, noting the Pay Status and zero-dollar

balance were both, in fact, accurate. 67 Judge McNulty denied the motion to dismiss, noting “even

‘technically information . . . can be inaccurate if ‘it creates a materially misleading impression,’

and –critically here—‘[w]hether technically accurate information was misleading is generally a

question for the jury.” 68 Judge McNulty held, “It may be the case . . . the information is accurate

or that such reporting is standard practice . . . [b]ut I cannot say as a matter of law, or simply

based on the pleadings.” 69 In support, Judge McNulty cited our Court of Appeals instruction in

Seamans to submit the question of whether a report is misleading to a jury.

       In Macik v. JPMorgan Chase Bank, N.A., a consumer fell behind on her mortgage in

August 2009, but in November 2009, she sold her house and paid off the mortgage in its entirety,

including the three past due payments, leaving a zero-dollar balance. 70 Four years later, the

consumer sought a mortgage for a new home. 71 The lender’s automated underwriting system

concluded she was ‘ineligible’ for a loan because her Pay Status on the four-year old loan

showed as “past due.” 72 Judge Froeschner denied Chase Bank’s converted motion for summary

judgment determining a reasonable finder of fact might conclude the “credit information was

inaccurate or incomplete because it was misleading in such a way and to such an extent that it

could be expected to have an adverse effect on her.” 73 Ultimately at trial, the jury returned a

verdict in favor of the consumer.

       We find the opinions confirming the accuracy of the tradelines in the context of the entire

credit report more persuasive particularly when the creditor does not see the definitions or other

disclosures seemingly persuasive when allowing the allegations to proceed into discovery.

Congress does not direct us to teach credit reporting agencies on the use of “better” language.

Our role is limited to determining whether the report is patently inaccurate or misleading. We are




                                                11
        Case 2:20-cv-04514-MAK Document 46 Filed 02/23/21 Page 12 of 17




not venturing into speculative word games as to what Trans Union could otherwise say. Guided

by our Court of Appeals’ decision in Schweitzer as well as the well-reasoned, factually

analogous opinions in Settles, Hernandez, and Gross, we find the reported information accurate

as a matter of law.

       Like the consumers in Settles, Hernandez, and Gross, Ms. Bibbs asks us to limit our

review to the Pay Status, which reads “>Account 120 Days Past Due<”, ignore all other

tradelines, and determine a reasonable creditor would mistakenly believe she currently owes past

due payments on these accounts. To support her argument, Ms. Bibbs’s counsel repeatedly told

us during oral argument “>Account 120 Days Past Due<”, is a “present tense statement.” 74 But

the Pay Status field does not contain a present tense verb. And unlike the investigation results,

which define “Pay Status” as the “the current status of your account; how you are currently

paying,” the credit report does not define Pay Status at all, let alone using the word “current.”

No creditor sees this reference. The creditor sees the “Date Updated” field lists April 5, 2018,

signaling the “Pay Status” of the Navient account was 120 Days Past due as of April 5, 2018—

the last time Trans Union updated the account because Navient no longer owned the debt. The

Ratings Key, which does not provide data for the account past March 2018, further bolsters this

conclusion. And if this were not enough, the Date Closed, the Balance, and the Remarks, all

unequivocally confirm the account is closed with a zero-dollar balance.

       Ms. Bibbs is essentially asking us to read in non-existing present tense language into the

“Pay Status” field and ignore the Date Updated field, the Date Closed field, the Balance field, the

remark “ACCT CLOSED DUE TO TRANSFER,” and the lack of Ratings information beyond

March 2018 to conclude Trans Union reported inaccurate or misleading information. This we

cannot do. As the judges in Hernandez, Settles and Gross explained, we must view the account




                                                12
           Case 2:20-cv-04514-MAK Document 46 Filed 02/23/21 Page 13 of 17




information given to the creditor in its entirety, and doing so, the reported information is accurate

as a matter of law.

          We note this case is slightly distinguishable from Huggins, Mund, Friedman, Gatanas,

Soler, and Macik. In Huggins, Judge Salas determined she could not determine the accuracy of

the account because the parties did not provide the disputed tradelines for her review. The same

is true of the claims in Gatanas. Ms. Bibbs and Trans Union provided the tradelines for our

review and agreed we need no further information to determine whether the tradelines are

accurate. In Mund and Friedman, the credit report indicated the consumer still owed a monthly

payment. Ms. Bibbs does not allege a similar defect in her credit report. In Soler, the consumer

alleged she “fully satisfied” her disputed account as of December 8, 2015 and thus the report

could not be accurate. Similarly in Macik, the consumer fully paid off her mortgage. Ms. Bibbs

does not allege she paid or satisfied her accounts as of the transfer and close of her Navient

account. She concedes owing Navient payments for over 120 days when Navient transferred her

debt and closed her account with a zero balance.

III.      Conclusion

          We grant judgment on the pleadings to Trans Union as the reported information

regarding Ms. Bibbs’s debt to Navient as of April 5, 2018 is accurate and would not mislead a

reasonable creditor. We grant Ms. Bibbs leave to timely amend to allege facts consistent with

Rule 11 which may alter our analysis.




1
    ECF Doc. No. 25 ¶ 7.
2
    ECF Doc. No. 27-2 at 5-7.
3
    Id. ¶ 8.



                                                 13
           Case 2:20-cv-04514-MAK Document 46 Filed 02/23/21 Page 14 of 17




4
    Id. ¶ 9.
5
    Id. ¶ 5. Neither party provides the credit report at issue.
6
    ECF Doc. No. 1-4 at 2.
7
    Id.
8
    Id.
9
  ECF Doc. No. 27-2 at 2. We may consider the investigation results attached to Trans Union’s
motion for judgment on the pleadings because Ms. Bibbs incorporated them into the complaint
by reference. Alcedo v. State Farm Mut. Automobile Ins. Co., 391 F. Supp. 3d 452, 454 (E.D. Pa.
2019) (“In deciding a motion for judgment on the pleadings made pursuant to Rule 12(c), we
consider the facts alleged in the pleadings and documents attached as exhibits or incorporated by
reference in the pleadings.”)
10
     Id. (emphasis in original).
11
     Id. (emphasis in original).
12
     Id.
13
     Id.
14
     Id.
15
     Id.
16
     ECF Doc. No. 25 ¶ 23.
17
     Id. ¶ 10.
18
     Id. ¶ 23.
19
     Id. ¶ 28.
20
     ECF Doc. No. 27-2 at 1.
21
     Id. at 5.
22
     See 15 U.S.C. §§1681n &1681o.
23
     ECF Doc. No. 27-1 at 10.
24
     Id. at 11-12.
25
     See Seamans v. Temple Univ., 744 F.3d 853, 865 (3d Cir. 2014).


                                                     14
           Case 2:20-cv-04514-MAK Document 46 Filed 02/23/21 Page 15 of 17




26
  See Horsch v. Wells Fargo Home Mortg., 94 F. Supp. 3d 365, 681 (E.D. Pa. 2015) (analyzing
whether credit report is accurate or misleading from the perspective of a creditor); Gross v.
Private Nat’l Mort.Acceptance Co., LLC, No. 20-4192, 2021 WL 81465, at *2 (E.D.N.Y. Jan. 9,
2021) (“[Plaintiff] must point to information on his credit report that is ‘materially misleading’ to
creditors); Hernandez v. Trans Union, LLC, 2020 U.S. Dist. LEXIS 249358 at .(“Objectively,
no reasonable creditor looking at the report would be misled into believ[ing] that the plaintiff
was still on the Account”).
27
     ECF Doc. No. 44 (Oral Argument Tr. 4:21-24; Tr. 9:21-11:4).
28
     ECF Doc. No. 37 at 6.
29
     ECF Doc. No. 27-1 at 5-6.
30
  Schweitzer, 441 F. App’x at 902 (third and fourth alterations in original) (internal quotation
marks omitted) (quoting Dalton v. Capital Associated Indus., Inc., 257 F.3d 409, 415 (4th Cir.
2001)).
31
  Schweitzer, 441 F. App’x at 902 (internal quotation marks omitted) (quoting Saunders v.
Branch Banking & Tr. Co., 526 F.3d 142, 148 (4th Cir. 2008).
32
  Covington v. Equifax Info. Servs., Inc., No. 18-15640, 2019 WL 4254375, at *4 (D.N.J. Sept. 9,
2019) (quoting Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1163 (9th Cir. 2014)).
33
     See Schweitzer, 441 F. App’x at 902.
34
     Id. at 900–01.
35
     Id.
36
     Id. at 902.
37
     Id.
38
     Settles v. Trans Union LLC, No. 20-84, 2020 WL 6900302, at *1 (M.D. Tenn. Nov. 24, 2020).
39
     Id. at * 4.
40
     Id. at * 5.
41
     Gross, 2021 WL 81465, at * 4.
42
     Id. at * 1.
43
     Id.
44
     Id. at * 3.



                                                 15
           Case 2:20-cv-04514-MAK Document 46 Filed 02/23/21 Page 16 of 17




45
     Id.
46
  Hernandez v. Trans Union, LLC, No. 19-1987, 2020 U.S. Dist. LEXIS 249358 (S.D. Fla. Dec.
10, 2020).
47
     Id. at * 4.
48
     Id. at * 3-4.
49
     Id. at * 4-5.
50
     Id. at * 8.
51
     Id. at * 7.
52
     No. 18-6761, 2019 WL 955033, at * 1 (E.D.N.Y. Jan. 9, 2021).
53
     Id. at * 3.
54
     Id.
55
     Id.
56
     Id.
57
     No. 18-11173, 2019 WL 4194350, at * 1 (S.D.N.Y. Sept. 3, 2019).
58
     Id. at * 3.
59
 Huggins v. FedLoan Servicing, No. 19-21731, 2020 U.S. Dist. LEXIS 229290, * 16 (D.N.J.
Dec. 2, 2020) (citing Hillis v. Trans Union, LLC, 969 F. Supp. 2d 419, 421 (E.D. Pa. 2013)).
60
     Id. at * 17-18.
61
     No. 20-8459, 2020 WL 7237256, at *1 (C.D. Cal. Dec. 1, 2020).
62
     Id.
63
     Id. at *3.
64
     Id.
65
     Gatanas v. Honda, No. 20-7788, 2020 U.S. Dist. LEXIS 228973, at *1 (D.N.J. Dec. 7, 2020).
66
     Id. at * 5-6.
67
     Id. at * 6.




                                               16
           Case 2:20-cv-04514-MAK Document 46 Filed 02/23/21 Page 17 of 17




68
     Id.
69
     Id. at * 7.
70
  Macik v. JPMorgan Chase Bank, N.A., No. G-14-44, 2015 WL 12999728, at * 1 (S.D. Tex.
May 28, 2015), report and recommendation adopted by Macik v. Trans Union LLC, No. 14-44,
2015 WL 12999727 (S.D. Tex. July 31, 2015).
71
     Id.
72
     Id. at * 2.
73
     Id. at * 4.
74
     ECF Doc. No. 44 (Oral Argument Tr. 36:5; 36:19-20; 42:17; 45:5).




                                               17
